Sognier, Judge.
In 1975 a telephone was installed in appellant’s bedroom. She requested that the telephone be placed near her bed; therefore, the installer used a long cord and ran it across the floor in front of the bedroom doorway from a phone jack already in the bedroom wall. In 1977 Tidwell tripped over the cord and fell, sustaining injuries. Alleging negligence on the part of Southern Bell, she brought this action for damages. Southern Bell’s motion for summary judgment was granted; Tidwell appeals and we affirm.
Tidwell testified by deposition that she was always “real careful when I stepped over it. I was afraid I would fall. Every time somebody *154come there visiting me, I said, be careful and don’t fall over that wire.” Thus, appellant was aware of the danger. In a similar factual situation this court held:
Argued July 8, 1980
Decided October 20, 1980.
Don M. Jones, James B. Drew, Jr., for appellant.
Gary M. Sams, R. Phillip Shinall, III, for appellee.
“The evidence shows appellant was aware of the* danger involved in allowing the telephone cord to remain on the floor in front of the doorway, and by use of ordinary care could have avoided the consequences caused by the negligence, if any, of appellee. She is therefore not entitled to recover. [Cits.]” Shamis v. Southern Bell Tel. &c. Co., 155 Ga. App. 513 (1980). Accordingly, the trial court did not err in granting appellee’s motion for summary judgment.

Judgment affirmed.


Deen, C. J., and Birdsong, J., concur.